Citation Nr: 0803900	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-21 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disability.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for left leg radiculopathy.

3.  Entitlement to an initial evaluation in excess of 10 
percent for right leg radiculopathy.

4.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with degenerative disc disease.

5.  Entitlement to an evaluation in excess of 30 percent for 
tinea versicolor.

6.  Entitlement to an effective date prior to January 19, 
2006, for the assignment of a 30 percent evaluation for tinea 
versicolor.




ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1970 to August 
1972.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of November 2003, March 2004 and May 2006 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.    

The Board addresses the claims of entitlement to service 
connection for a bilateral foot disability and entitlement to 
initial evaluations in excess of 10 percent for left and 
right leg radiculopathy in the Remand section of this 
decision, below, and REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claims being decided.  

2.  During the entire period at issue, the veteran's low back 
disability has involved degenerative disc disease and caused 
tenderness, pain, including on motion, limitation of motion, 
spasm and radiculopathy in both legs, the latter of which is 
separately service connected.  

3.  During the entire period at issue, the veteran's skin 
disability affected 30 percent of his entire body, including 
his arms, trunk, scalp, neck, back and buttocks. 

4.  The RO received the veteran's claim for an increased 
evaluation for a skin disability on December 30, 2003.  

5.  During the year preceding December 30, 2003, it was 
factually ascertainable that the veteran's skin disability 
was 30 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for lumbosacral strain with degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.40. 4.45, 
4.59, 4.71a, Diagnostic Codes 5237, 5243 (2007); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5293, 5295 (2001).

2.  The criteria for entitlement to an evaluation in excess 
of 30 percent for tinea versicolor have not been met.  38 
U.S.C.A. § 1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.20, 4,118, Diagnostic Code 7806 (2007).  

3.  The criteria for entitlement to an effective date of 
December 30, 2002, for the assignment of a 30 percent 
evaluation for tinea versicolor, have been met.  38 U.S.C.A. 
§§ 5101, 5102, 5103, 5103A, 5110(a) (West 2002); 38 C.F.R. §§ 
3.1, 3.155, 3.157, 3.159, 3.400 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and the claimant's 
representative, if any, of the information and medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24.

On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486.

In this case, the RO did not provide the veteran VCAA notice 
on the claim of entitlement to an earlier effective date for 
the assignment of a 30 percent evaluation for a skin 
disability.  Howard, given the Board's favorable disposition 
of this claim, explained below, remanding it for additional 
notification is unnecessary.  The veteran suffers no 
prejudice secondary to the Board's decision to proceed 
despite the inadequate notification.  

The RO provided the veteran VCAA notice on the claims of 
entitlement to increased evaluations for low back and skin 
disabilities by letters dated June 2003, March 2004 and 
February 2006, the first two sent before initially deciding 
those claims in rating decisions dated November 2003 and 
March 2004.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 

The content of such notice letters, considered in conjunction 
with the content of another letter the RO sent to the veteran 
in March 2006, also reflects compliance with the requirements 
of the law as found by the Court in Pelegrini II and 
Dingess/Hartman.  In the letters, the RO acknowledged the 
claims being decided, notified the veteran of the evidence 
needed to substantiate those claims, identified the type of 
evidence that would best do so, notified him of VA's duty to 
assist and indicated that it was developing his claims 
pursuant to that duty.  The RO also provided the veteran all 
necessary information on disability ratings and effective 
dates.  As well, the RO identified the evidence it had 
received in support of the veteran's claims and the evidence 
it was responsible for getting.  The RO noted that it would 
make reasonable efforts to assist the veteran in obtaining 
all outstanding evidence provided he identified the source(s) 
thereof.  The RO also noted that, ultimately, it was the 
veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  The RO advised the veteran to sign the 
enclosed forms authorizing the release of his private 
treatment records if he wished VA to obtain such records on 
his behalf.  The RO also advised the veteran to identify or 
send directly to VA any evidence he had in his possession 
that pertained to, and would support, his claims.  

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to these claims, including 
service medical records and VA and private treatment records.  
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims for increased evaluations 
by affording the veteran VA medical examinations, during 
which examiners addressed the severity of the veteran's low 
back and skin disabilities.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that an 
error, whether procedural or substantive, is prejudicial when 
the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).  

II.  Analysis of Claims

A.  Claims for Increased Evaluations

The veteran claims entitlement to increased evaluations for 
low back and skin disabilities.  He claims that the 
evaluations assigned these disabilities do not accurately 
reflect the severity of the symptomatology associated 
therewith.  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
claims for increases, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 5 Vet. App. 505 (2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40, 4.45 (2007).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. at 206-7 
(holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

1.  Low Back Disability

The RO has evaluated the veteran's low back disability as 20 
percent disabling pursuant to Diagnostic Codes 5237, 5295 and 
5243.  VA twice amended the DCs pertinent to back ratings 
during the course of this appeal.  Prior to the amendments at 
issue, DC 5295 governed ratings of lumbosacral strains and DC 
5293 governed ratings of intervertebral disc syndrome.  
Effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome, but continued to 
evaluate that disease under DC 5293.  See 67 Fed. Reg. 54,345 
(Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, DC 5293 
(2007)).  

Effective September 26, 2003, VA updated the entire section 
of the rating schedule that addresses disabilities of the 
spine.  This update included a renumbering of the DCs 
pertinent to back ratings.  According to that renumbering, DC 
5237 now governs ratings of lumbosacral strains and DC 5243 
governs ratings of intervertebral disc syndrome.  See 68 Fed. 
Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, 
DCs 5235-5243).

Prior to September 26, 2003, DC 5295 provided that a 0 
percent evaluation was assignable for slight subjective 
symptoms only.  A 10 percent evaluation was assignable for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent evaluation was assignable for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A maximum 
evaluation of 40 percent was assignable for severe 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).  

Under DC 5292, a 10 percent evaluation was assignable for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation was assignable for moderate limitation of 
motion of the lumbar spine and a 40 percent evaluation was 
assignable for severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, DC 5292 (2002).

Prior to September 23, 2002, a 10 percent evaluation was 
assignable for mild intervertebral disc syndrome under DC 
5293.  An evaluation of 20 percent was assignable for 
moderate recurring attacks of intervertebral disc syndrome.  
A 40 percent evaluation was assignable for severe, recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent evaluation was assignable for 
pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2001).

In VAOPGCPREC 36-97 (Dec. 12, 1997), the acting VA General 
Counsel held that: (1) Diagnostic Code 5293 involved loss of 
range of motion and, therefore, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were to be considered when a disability was 
evaluated under that diagnostic code; (2) When a veteran 
received less than the maximum evaluation under Diagnostic 
Code 5293 based upon symptomatology which included limitation 
of motion, consideration was to be given to the extent of the 
disability under 38 C.F.R. §§ 4.40 and 4.45, even though the 
evaluation corresponded to the maximum evaluation under 
another diagnostic code pertaining to limitation of motion; 
and (3) The Board was to address entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) if there 
was evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. §§ 
4.40, 4.45, and 4.71a, was inadequate to compensate for the 
average impairment of earning capacity due to intervertebral 
disc syndrome, regardless of the fact that a veteran received 
the maximum schedular rating under a diagnostic code based 
upon limitation of motion.  See also DeLuca, 8 Vet. App. at 
202.

Prior to September 26, 2003, a 40 percent evaluation was 
assignable for favorable ankylosis of the lumbar spine under 
DC 5289.  38 C.F.R. § 4.71a, DCs 5288, 5289 (2002).  An 
evaluation in excess of 40 percent was assignable for 
unfavorable ankylosis of the lumbar spine, complete bony 
fixation (ankylosis) of the spine at a favorable angle, or 
certain residuals of a fractured vertebra.  38 C.F.R. § 
4.71a, DCs 5285, 5286, 5289 (2002).  

As of September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 10 percent evaluation is to be assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is to be assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
A 40 percent evaluation is to be assigned for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent evaluation is to be 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  38 C.F.R. § 4.71a, DC 5293 (2007).

As of September 26, 2003, all diseases and injuries of the 
spine other than intervertebral disc syndrome are to be 
evaluated under the general rating formula.  Intervertebral 
disc syndrome (preoperatively or postoperatively) is to be 
rated either under the general rating formula or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007)).  

According to the general rating formula, a 10 percent 
evaluation is to be assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees, but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees, but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  A 20 
percent evaluation is to be assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire cervical spine; or forward flexion of the 
thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is to be assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.    

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, entire 
thoracolumbar spine, or entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 
2003).  

The ranges of motion of the lumbar spine considered to be 
normal include: extension to 30 degrees, flexion to 90 
degrees, lateral flexion bilaterally to 30 degrees, and 
rotation bilaterally to 30 degrees.  38 C.F.R. § 4.71a, Plate 
V (2007).

The formula for rating intervertebral disc syndrome 
reiterates the language of the September 23, 2002 regulatory 
amendment, noted above.  68 Fed. Reg. 51,443 (Aug. 27, 2003).  

Any associated objective neurological abnormalities, 
including but not limited to bowel or bladder impairment, are 
to be evaluated separately under an appropriate DC.  68 Fed. 
Reg. 51,443, Note (1) (Aug. 27, 2003).  

Based on these criteria, as well as the reasoning noted 
below, the evidence establishes that the veteran's low back 
disability picture does not more nearly approximate the 
criteria for an increased evaluation under any applicable DC.

During service, the veteran received treatment for low back 
complaints, including pain.  Medical professionals noted 
limitation of motion and tenderness, recommended certain 
exercises and prescribed medication.  X-rays revealed no 
abnormalities.  

During the first two and a half decades following discharge 
from service, the veteran received irregular back treatment 
and underwent only one VA examination of his back.  During 
that examination, conducted in February 1973, an examiner 
objectively confirmed back pain and noted essentially normal 
range of motion and a pulling sensation in the back.  X-rays 
revealed no abnormalities.  During the treatment visits, 
dated in 1980 and 1984, medical professionals noted 
tenderness, spasm and pain.

Beginning in 1997 and continuing until 2003, the veteran 
underwent physical therapy for low back pain and muscle 
spasm, after which he reported doing well with no flare-ups.  

From 2003, when the veteran filed a claim for an increased 
evaluation for a low back disability, to 2005, he received VA 
and private outpatient treatment for low back complaints.  
During treatment visits, medical professionals noted pain, 
spasm, mildly decreased range of motion, and tenderness, 
which necessitated the use of muscle relaxants and pain 
medication.  They also noted various lower extremity 
abnormalities, which, as previously indicated, have since 
been attributed to service-connected bilateral leg 
disabilities.

In 2003 and 2006, the veteran also underwent additional VA 
examinations.  During one examination conducted in October 
2003, the veteran reported intermittent back pain, which 
radiated, had progressively worsened since 1972, and had 
incapacitated him twice during the year, once for three days 
and once for five days.  The veteran also reported that he 
worked and walked one mile thrice weekly despite these 
complaints.  The examiner noted a moderate increase in lumbar 
lordosis, extension to 20 degrees, flexion to 80 degrees, 
lateral movement bilaterally to 20 degrees, and various 
bilateral leg abnormalities, which have since been attributed 
to separately service-connected radiculopathy of the legs.  
X-rays revealed degenerative disk changes.

During the other examination conducted in April 2006, the 
veteran reported daily, constant low back pain, which 
worsened during certain activities and inhibited some of his 
duties as a postal clerk and activities of daily living.  He 
denied additional limitation on repetitive use or during 
flare-ups and indicated that he had had one incapacitating 
episode during the past year, which lasted four days and was 
helped by aquatic therapy.  The examiner noted extension to 
20 degrees with pain, flexion to 70 degrees with pain, 
lateral movement to the right to 35 degrees with pain and 
lateral movement to the left to 40 degrees.  He noted no 
other abnormalities.

In sum, during the entire appeal period at issue, the 
veteran's low back disability involved degenerative disc 
disease and caused tenderness, pain, including on motion, 
limitation of motion and spasm.  These symptoms are 
contemplated in the 20 percent evaluation assigned the 
veteran's low back disability under various DCs.  There is no 
indication of record that, at any time at issue, even on 
repetitive use or during flare-ups, the veteran's low back 
disability was more than moderate, caused more than moderate 
limitation of motion, or involved ankylosis of the lumbar 
spine.  

There is also no indication of record that, at any time at 
issue, even on repetitive use or during flare-ups, the 
veteran's low back disability caused limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less or 
produced incapacitating episodes having a total duration of 
at least 4 weeks, but less than six weeks during the prior 12 
months.  In fact, by the veteran's own admission, since 2003, 
his low back disability has incapacitated him for a total 
duration of 12 days.  An evaluation in excess of 20 percent 
is thus not assignable for the veteran's low back disability 
under any pertinent DC, former or revised, for any period of 
time at issue in this appeal.

2.  Skin Disability 

The RO has evaluated the veteran's skin disability as 30 
percent disabling by analogy to DC 7806, which governs 
ratings of eczema and dermatitis.  It is permissible to rate 
a condition unlisted in the rating schedule under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (2007).

DC 7806 provides that a 0 percent evaluation is assignable 
for dermatitis or eczema with less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected, 
and; no more than topical therapy required during the past 
12-month period.  A 10 percent evaluation is assignable if 
there is at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent evaluation is 
assignable if there is 20 to 40 percent of the entire body or 
20 to 40 percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  A 60 
percent evaluation is assignable if there is more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  38 C.F.R. § 
4.118, DC 7806 (2007).

Dermatitis and eczema may also be rated as disfigurement of 
the head, face or neck (DC 7800) or scars (DCs 7801-7805) 
depending upon the predominant disability at issue.  38 
C.F.R. § 4.118, DC 7806 (2007).

Based on these criteria as well as the reasoning noted below, 
the evidence establishes that the veteran's skin disability 
picture does not more nearly approximate the criteria for an 
increased evaluation under any applicable DC.

Pertinent medical documents of record, including service 
medical records, reports of VA examinations conducted from 
1973 to 2006, and VA treatment records dated since 2003, 
establish that, since entering service, the veteran has 
regularly reported and received treatment for skin complaints 
affecting multiple areas of his body.  Since 1973, medical 
professionals have identified such areas as the arms, trunk, 
scalp, neck, back and buttocks.  In April 2006, a VA examiner 
indicated that these areas represent approximately 30 percent 
of the veteran's entire body.  A skin disability this severe 
warrants the assignment of a 30 percent evaluation under DC 
7806.    

There is no indication of record that, at any time at issue 
in this case, the veteran's skin disability involved more 
than 30 percent of the veteran's entire body or more than 40 
percent of the exposed areas affected, or necessitated 
constant or near-constant systemic therapy.  An evaluation in 
excess of 30 percent is thus not assignable for the veteran's 
skin disability under DC 7806.



3.  Conclusion

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should either of his disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the previously noted evaluations are the most appropriate 
given the medical evidence of record.

Based on the previous findings, the Board concludes that the 
criteria for increased evaluations for low back and skin 
disabilities have not been met.  In reaching this decision, 
the Board considered the complete history of the disabilities 
at issue as well as the current clinical manifestations and 
the effect each disability has on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  In addition, the 
Board considered the applicability of the benefit-of-the-
doubt doctrine, but as there is not an approximate balance of 
positive and negative evidence of record with regard to 
either claim, reasonable doubt could not be resolved in the 
veteran's favor.  Rather, as a preponderance of the evidence 
is against each of these claims, they must be denied.

B.  Claim for an Earlier Effective Date

Under the laws administered by VA, a specific claim in the 
form prescribed by the Secretary must be filed in order for 
benefits to be paid to any individual.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2007).

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2) (2007); see also Harper v. Brown, 10 
Vet. App. 125, 126-127 (1997) (holding that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies).

Based on the aforementioned law and regulations, there are 
three possible effective dates that may be assigned the 30 
percent evaluation at issue in this case, depending on the 
facts:

(1) if the increase in disability 
occurred after the claim was filed, the 
date that the increase was shown to have 
occurred (date entitlement arose) (38 
C.F.R. 
§ 3.400(o)(1));

(2) if the increase in disability 
preceded the claim by a year or less, the 
date that the increase was shown to have 
occurred (date increase was factually 
ascertainable) (38 C.F.R. § 3.400(o)(2)); 
and

(3) if the increase in disability 
preceded the claim by more than a year, 
the date that the claim was received 
(date of claim) (38 C.F.R. § 
3.400(o)(2)).

Harper, 10 Vet App at 126.

Determining the appropriate effective date to be assigned the 
30 percent evaluation thus involves analyzing when the claim 
for an increased evaluation for a skin disability was 
received and, to the extent possible, when the increase in 
disability actually occurred.

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007); Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  Any communication indicating an intent to apply 
for a benefit under the laws administered by the VA may be 
considered an informal claim provided it identifies, but not 
necessarily with specificity, the benefit sought.  See 38 
C.F.R. § 3.155(a) (2007); Servello, 3 Vet. App. at 199 
(holding that 38 C.F.R. § 3.155(a) does not contain the word 
"specifically," and that making such precision a prerequisite 
to acceptance of a communication as an informal claim would 
contravene judicial precedents and public policies underlying 
the statutory scheme).  To determine when a claim was 
received, the Board must review all communications in the 
claims file that may be construed as an application or claim.  
See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, the RO will forward an application form to the 
claimant for execution.  If the RO receives a complete 
application from the claimant within one year from the date 
it was sent, the RO will consider it filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2007).  A 
report of examination or hospitalization that meets certain 
criteria will be accepted as an informal claim for an 
increase or to reopen provided the report relates to a 
disability that may establish entitlement.  38 C.F.R. § 
3.157(a) (2007).  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed service 
hospital will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(1) (2007).  Evidence received 
from a private physician or layperson will also be accepted 
as a claim when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability 
of entitlement to benefits.  The date of receipt of such 
evidence will be accepted as the date of receipt of the 
claim.  38 C.F.R. § 3.157(b)(2) (2007).

In this case, the RO received from the veteran what it 
construed as a claim for an increased evaluation for a skin 
disability on December 30, 2003.  The RO partially granted 
this claim in a rating decision dated July 2004, by 
increasing the evaluation assigned that disability to 10 
percent.  After the RO notified the veteran of the July 2004 
rating decision and of his appellate rights with regard to 
that decision, the veteran initiated an appeal of the 
decision.  More specifically, in a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) received in June 2006 in support 
of another claim, the veteran mentioned and then expressed 
disagreement with the July 2004 rating decision.  That 
decision is thus not final.  

Subsequently, in a rating decision dated May 2006, the RO 
increased the evaluation assigned the veteran's skin 
disability to 30 percent, effective January 2006, the date 
the RO received from the veteran another VA Form 9.  Therein, 
he again mentioned an increased evaluation for his skin 
disability.  

The veteran now asserts that the Board should assign the 30 
percent evaluation an effective date of August 1973, the date 
he allegedly filed his first claim for an increased 
evaluation for his skin disability, or June 2002, one year 
prior to the date medical evidence showing the veteran's 
entitlement to an increased evaluation was associated with 
the claims file.  

The Board acknowledges the veteran's assertions and agrees 
that an earlier effective date is warranted in this case, but 
not for the reasons the veteran asserts.  First, as alleged, 
the veteran filed a claim pertaining to his skin disability 
in the 1970s.  More specifically, he filed a claim for 
service connection for such disability, which the RO received 
in August 1972.  The RO granted this claim and assigned the 
veteran's skin disability a noncompensable (0 percent) 
evaluation by rating decision dated March 1973.  The RO 
notified the veteran of the March 1973 rating decision and of 
his appellate rights with regard to that decision, but the 
veteran did not appeal the decision assigning the 
noncompensable evaluation to the Board.  The March 1973 
rating decision is thus final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1972).

The veteran did not submit a claim, formal or otherwise, for 
an increased evaluation for the skin disability until 
December 30, 2003.  On that date, the veteran filed a written 
statement requesting service connection for such a 
disability.  As previously noted, the RO construed this 
statement as a claim for an increased evaluation for the 
disability.  The question thus becomes whether during the 
year preceding, or sometime after, the date the RO received 
this claim, the veteran's skin disability became 30 percent 
disabling, thereby dictating that the Board determine the 
appropriate effective date based on the date that the 
increase in disability occurred, rather than on the date the 
claim for the increased evaluation was received.

As previously indicated, pertinent medical documents of 
record, including a report of VA examination and VA treatment 
records, establish that, beginning in September 2003, during 
the year preceding the filing of the claim for an increased 
evaluation, the veteran received regular treatment for a skin 
disability affecting his arms, trunk, scalp, neck, back and 
buttocks.  In April 2006, a VA examiner indicated that these 
areas represented approximately 30 percent of the veteran's 
entire body.  A disability this severe is considered 30 
percent disabling under the rating schedule or, more 
specifically, under DC 7806.  See 38 C.F.R. § 4.118 (2007).  

Inasmuch as the RO received the veteran's claim for an 
increased evaluation for a skin disability on December 30, 
2003 and it was factually ascertainable that that disability 
was 30 percent disabling during the year preceding that date, 
the Board concludes that the criteria for entitlement to an 
effective date of December 30, 2002, for the assignment of a 
30 percent evaluation for tinea versicolor have been met.  
The evidence in this case supports the veteran's claim; such 
claim must therefore be granted.  


ORDER

An evaluation in excess of 20 percent for lumbosacral strain 
with degenerative disc disease is denied.

An evaluation in excess of 30 percent for tinea versicolor is 
denied.

An effective date of December 30, 2002, for the assignment of 
a 30 percent evaluation for tinea versicolor is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.


REMAND

The veteran claims entitlement to service connection for a 
bilateral foot disability and entitlement to initial 
evaluations in excess of 10 percent for left and right leg 
radiculopathy.  Additional action is necessary before the 
Board decides these claims.

As previously indicated, the VCAA provides that VA must 
notify a claimant of the information needed to substantiate 
his claim and assist him in obtaining and fully developing 
all of the evidence relevant to that claim.  With regard to 
the claims being remanded, the RO has not yet satisfied its 
duty to assist.

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the veteran's claims for service 
connection and higher initial evaluations are necessary.  The 
RO afforded the veteran an examination in support of the 
claims for higher initial evaluation in November 2005, but 
the report of that examination is inadequate to decide those 
claims.  Therein, the examiner did not indicate whether the 
nerve damage in the veteran's legs is mild or moderate.  
Moreover, since the veteran underwent the examination, he has 
asserted that the damage has worsened, entitling him to 
higher initial evaluations.  

With regard to the veteran's foot disability claim, the RO 
did not afford the veteran an examination.  The RO erred in 
this regard as the service and post-service medical records 
show in-service and post-service treatment for foot 
complaints.  An opinion concerning a possible relationship 
between any current foot disability and service is thus 
needed.

The Board REMANDS this case for the following action:

1.  Arrange for the veteran to undergo a 
VA examination in support of his claims 
for service connection and higher initial 
evaluations.  Forward the claims file to 
the examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) note all manifestations of the 
veteran's bilateral leg 
disabilities; 

b) indicate whether the disabilities 
cause sensory disturbances only;

c) characterize any nerve damage 
caused by the disabilities as mild, 
moderate or severe; 

d) diagnose any existing foot 
disability; 

e) opine whether the disability is 
at least as likely as not related to 
the veteran's active service, 
including documented in-service foot 
complaints; and 

f) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Readjudicate the claims based on all 
of the evidence of record.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, provide 
the veteran a supplemental statement of 
the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


